Citation Nr: 1806377	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right breast mass.

2.  Entitlement to service connection for a left foot rash, claimed as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service.

3.  Entitlement to service connection for chest pain, to include a heart disorder, claimed as due to an undiagnosed or medically unexplained multisymptom illness due to Persian Gulf service. 

4.  Entitlement to service connection for a digestive disorder, claimed as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability manifested by memory loss, claimed as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service.
6.  Entitlement to an initial disability rating in excess of 10 percent for left knee strain. 

7.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain.

8.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability. 

9.  Entitlement to an increased (compensable) disability rating for an ovarian cyst. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1988 to October 1996, to include service in Southwest Asia from December 18, 1990 to May 19, 1991; from January 2003 to September 2003; and from November 2004 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  By this rating action, the RO, in part, granted service connection for right and left knee strain; each knee was assigned an initial 10 percent disability rating, effective April 14, 2009-the date VA received the Veteran's claim for compensation for these disabilities.  By that rating action, the RO also continued a noncompensable rating assigned to the service-connected ovarian cyst.  Finally, the RO denied service connection for right breast lump; left foot rash; digestive disorder; and chest pain, and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a disability manifested by memory loss.  The Veteran appealed these determinations to the Board.  

In September 2016, the Veteran withdrew her request for a hearing before a Veterans Law Judge.  See VA Form 21-0820, Report of General Information, dated in September 2016.  Thus, her hearing request is deemed withdrawn.  See 38 C.F.R. 20.704 (d) (2017).  The Board will proceed with its appellate review of the appeal. 

Also developed for appellate consideration was the issue of entitlement to a gastrointestinal disability (originally claimed as acid reflux).  By a June 2017 rating action, the RO granted service connection for gastroesophageal reflux disease (GERD); an initial noncompensable disability rating was assigned, effective April 14, 2009-the date VA received the Veteran's initial claim for compensation for this disability.  See June 2017 rating action uploaded to the Veteran's electronic record.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).

By the June 2017 rating action, the RO also granted a separate 10 percent disability rating for right knee instability.  In a May 2017 Supplemental Statement of the Case, the RO addressed this issue as part and parcel of the claim of entitlement to an initial disability rating in excess of 10 percent for right knee strain.  Thus, the Board will include this issue in its appellate consideration of the appeal. 

Issues number two (2) through nine (9) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has fibrocystic breast disease with right breast mass that had its onset during active military service.  


CONCLUSION OF LAW

Fibrocystic breast disease with right breast mass was incurred during active service.  38 U.S.C. §§ 1110, 1131 , 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

The Veteran seeks service connection for a right breast mass.  She maintains that this disability had its onset during military service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran's service treatment records pertinently reflect that she was treated for right breast pain in July 2005.  At that time, a right breast biopsy showed a benign mass with fibrocystic changes.  A December 2009 VA examiner opined that the Veteran's current diagnosis of fibrocystic breast disease, right breast mass, was related to her in-service breast pain.  See December 2009 VA Gynecological examination report.  The VA examiner maintained that the Veteran's current right breast lump was the same as that diagnosed during her period of military service.  The December 2009 VA examiner's opinion is supportive of the claim and is uncontroverted.  As such, service connection for fibrocystic breast disease with right breast mass is warranted.


ORDER

Service connection for fibrocystic breast disease with right breast mass is granted. 


REMAND

Although the Board regrets the delay entailed by a remand, additional substantive and procedural development is required for the remaining claims.  The Board will address the reasons for remand below. 

I. Substantive Development

A. VA Examinations

i) Initial Rating Claims (Right and Left Knees)-VA last examined the Veteran to determine the current (then) severity of her right and left knees in January 2016.  See January 2016 VA Knee/Lower Leg Disability Benefits Questionnaire (DBQ).  VA examinations for musculoskeletal conditions must include range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2017).  The January 2016 VA examiner provided range of motion measurements of the right and left knees and commented on the absence of pain upon weightbearing in both knees, but did not comment on pain and range of motion for passive, active, and nonweight-bearing motion.  On remand, a new examination is necessary that provides the required active motion, passive motion and nonweight-bearing information, or explains why these findings are not necessary.

ii) Ovarian Cyst-VA last examined the Veteran to determine the current (then) severity of her ovarian cyst in December 2015.  See December 2015 VA Gynecological Conditions DBQ.  However, as discussed in more detail below, the Veteran underwent a hysterectomy in August 2016. As the Veteran's hysterectomy could have impacted the level of severity of her ovarian cyst, the Board finds that a VA examination is necessary to determine the current level of severity of the Veteran's ovarian cyst.

iii) Cardiovascular Disability-The Veteran seeks service connection for chest pain, to include a heart disorder, claimed as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service.  The Veteran's service treatment records pertinently reflect that in January 2005, she received treatment for chest pain that was thought to have been secondary to stress.  On a June 1996 Report of Medical History, the Veteran indicated that she had had chest pain, heart palpitations and pounding heart.  An October 1996 service treatment record reflects that the Veteran reported having had chest pain for the previous three months.  

Post-service evidence includes a February 1998 VA examination report that contains a diagnosis of chest wall pain, history of costal chondritis.  An October 2007 report, prepared by C. W., M. D., contains a diagnosis of chest pain, not otherwise specified.  Dr. C. W. indicated that the most likely cause of the Veteran's chest pain was stress.  He uniformly stated that the Veteran's presentation was not consistent with acute ischemia, and recommended that the Veteran undergo an outpatient stress test.  A December 2009 VA examiner diagnosed the Veteran with possible early repolarization.  The VA examiner opined, after a review of the evidence of record, to include the above-cited service treatment records and reports prepared by Dr. C. W., that it was less likely than not that the Veteran's current claim of a heart condition was related to her in-service heart problems.  The December 2009 VA examiner reasoned that the Veteran's complaints of chest pain in service were "associated with strenuous activity.  No diagnosis was ever made as all tests were negative." The examiner noted that the Veteran had been evaluated in October 2007, at which time "it was believed that her pain was atypical of cardiovascular pain," because the episodes of chest pain were short-lived, lasting only two to three minutes, and were not brought about by exertion. The examiner also thought that the Veteran's chest pain "was not due to cardiac ischemia and that she would benefit from an outpatient stress echo.  The veteran was scheduled for a GXT and echo at this examination but did not show for these tests."  See December 2009 VA heart examination report.

Since the December 2009 VA examination, the Veteran has indicated that she would report for any necessary cardiovascular testing (e.g., echocardiogram) in support of her claim for service connection for chest pain.  See VA Form 9, received by VA in June 2013.  Therefore, a remand is warranted to schedule the Veteran for a VA examination in conjunction with her claim for service connection for chest pain, to include a heart disorder, claimed as due to an undiagnosed or medically unexplained multisymptom illness due to Persian Gulf service. 

iv) Digestive/Stomach Disorder-The Veteran seeks service connection for a digestive disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service.  She contends that her stomach problems have been an ongoing and chronic problem since her military service.  See VA Form 9, received by VA in June 2013.  The Veteran's service treatment records pertinently reflect that she was seen for abdominal pain of an unknown etiology, gastroenteritis, and constipation in May 1989, November 1990, and August 1993, respectively.  On a June 1996 Report of Medical History, the Veteran indicated that she had had stomach trouble.  In June 2005, the Veteran complained of abdominal pain.  

The Veteran has not been afforded a VA examination with respect to her claim for service connection for a digestive disability.  In light of the above-cited service treatment records and her contention that she has continued to have ongoing stomach/digestive problems since military service, the Board finds that a VA examination is warranted to determine whether the Veteran's complaints of abdominal and stomach pain are part of an undiagnosed illness or medically unexplained chronic multisymptom illness that cannot be attributed to any known clinical diagnosis, or are otherwise related to her time in service.  38 U.S.C. § 5103A (d) (2) (2012); 38 C.F.R. § 3.159 (c)(4) (2017). 

B. Procedural Development

i) Left Foot Rash-The Veteran seeks service connection for a left foot rash, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service.  See VA Form 9, received by VA in June 2013.   The AOJ, in pertinent part, has continued to deny the Veteran's claim without addressing the issue of service connection for a skin rash of the left foot as a qualifying chronic disability under 38 C.F.R. § 3.317.  This theory of entitlement should be appropriately developed and addressed on remand.  

ii) Ovarian Cyst-The Veteran seeks an increased compensable disability rating for the service-connected ovarian cyst.  An August 2016 Report of VA Hospitalization shows that the Veteran was admitted to the hospital with an admitting diagnosis of a hysterectomy.  These records of hospital treatment have not been associated with the electronic record.  The Board notes that the most recent VA treatment records are dated through April 2017 but do not include the August 2016 hospitalization reports.  As these reports might contain evidence as to the current severity of the Veteran's ovarian cyst, they are potentially relevant to the increased rating claim for this disability and should be secured on remand.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (2016).  

B. Procedural Development-All Claims

Finally, the Board notes that since the issuance of the May 2017 Supplemental Statement of the case (SSOC), but prior to certification of the appeal to the Board in June 2017, the Veteran's VA vocational rehabilitation records were received into the electronic record.  These records contain a Counseling Record reflecting that the Veteran's difficulties with concentration were associated with her service-connected posttraumatic stress disorder (PTSD), and that her service-connected bilateral knee disabilities had caused physical limitations (e.g., ability to walk, carry and stand) that had substantially contributed to her vocational impairment.  These records are relevant to the initial rating claims for the service-connected right and left knee disabilities and petition to reopen a previously denied claim for service connection for a disability manifested by memory loss.  The Board notes that the Veteran's Substantive Appeal with respect to these issues was filed on or after February 2, 2013 (i.e., June 2013).  Evidence may be considered without a waiver of initial RO review if the evidence was submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, such as here.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.  In this case, however, because the Veteran's Vocational Rehabilitation records were obtained by VA pursuant to its duty to assist and were in the file prior to certification to the Board in June 2017, and the Veteran has not waived initial RO consideration of these relevant records, a remand is required for issuance of issuance of an SSOC.  See 38 C.F.R. §§ 19.37 and 20.1304 (2017).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, dated from April 2017 to the present, to include all records pertaining to the Veteran's August 2016 hysterectomy.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record. Required notice must be provided to the Veteran and her representative.

2. Contact the Veteran and afford her an opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left knee strain and right knee instability.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must utilize the appropriate Disability Benefits Questionnaire. 

Second, in opining on whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups or causes additional functional loss during a flare-up, the examiner must elicit testimony from the Veteran regarding additional functional limitation during a flare-up.

Third, the examiner must comment upon any bilateral knee pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected ovarian cyst.  The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire. 

5. After any additional records are associated with the claims file, provide the Veteran with appropriate examinations with the appropriate specialists who can adequately identify the cause of the Veteran's current chest pain and digestive disorder manifested by abdominal pain.  The examiners must review the electronic VBMS file and a copy of this remand in conjunction with the examination.  All indicated tests, such as an echocardiogram and/or stress tests, should be conducted, as recommended by the December 2009 VA heart examiner, and all findings should be reported in detail. 

After examination of the Veteran and a review of the entire record, the examiners are requested to provide an opinion as it relates to their particular disability:

i) Is it at least as likely as not (50 percent probability or more) that any identified disability associated with the claimed disabilities of chest pain and digestive disorder manifested by abdominal pain are directly related to active service?

ii) If a diagnosis cannot be rendered concerning the Veteran's chest pain and abdominal pain, the respective examiner is asked to state whether the Veteran's chest pain and digestive disorder manifested by abdominal pain are symptoms of a diagnosable disorder, a manifestation of undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, or none of these. 

The examiners are advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiners reject any reports of symptomatology, he or she must provide a reason for doing so.

6. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims, or rating the claims based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  
Readjudication of the claim for service connection for a left foot rash must include consideration of  38 C.F.R. § 3.317.  If the claims remain denied, an SSOC that addresses all evidence received since issuance of a May 2017 SSOC  must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


